


KODIAK OIL & GAS CORP.
RESTRICTED STOCK AGREEMENT
        This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made
this                                    day
of                                    ,                         , by and between
Kodiak Oil & Gas Corp., a Yukon Territory corporation (the “Company”)
and                                    , an individual resident
of                                    ,
                                    (“Participant”). Capitalized terms used but
not defined herein have the meaning ascribed to such terms in the Kodiak Oil &
Gas Corp. 2007 Stock Incentive Plan, as amended (the “Plan”).
1.Restricted Stock Award.    Subject to the terms of this Agreement and the
Plan, the Company hereby grants to Participant a restricted stock award
of                                    shares of Common Shares, no par value per
share, of the Company (the “Common Shares”) pursuant to Section 6(c) of the Plan
(“Restricted Shares”). A copy of the Plan will be furnished upon request of
Participant. With respect to the Restricted Shares, Participant shall be
entitled at all times on and after the date of issuance of the Common Shares to
exercise the rights of a shareholder of Common Shares, including the right to
vote the Restricted Shares and the right to receive dividends on the Restricted
Shares.


2.Vesting and Forfeiture.    


a) Performance Conditions. The number of Restricted Shares that shall be earned
by Participant on the Determination Date (as defined below) will be determined
based on the satisfaction of the Performance Vesting Conditions set forth on
Exhibit A. The performance period is the period beginning and ending (the
“Performance Period”). As soon as practical following the end of the Performance
Period, but in no event later than (the “Determination Date”), the Compensation
Committee will determine, based on the Performance Vesting Matrix attached as
Exhibit A, the number of Restricted Shares (if any) that are earned as of the
Determination Date and that shall thereupon become subject to the time-based
vesting provisions set forth in Section 2(b).


b)Time-Based Vesting. Subject to the terms and conditions of this Agreement, if
Participant continues to provide substantial services to the Company or an
Affiliate (as an employee, officer, consultant, independent contractor or
director) continuously through the applicable service vesting dates set forth
below, the Restricted Shares determined to have been earned pursuant to Section
2(a) shall vest in installments on the service vesting dates set forth below, as
follows:


Service Vesting Date
Number of Restricted Shares
that Shall Vest
 
 
 
 
 
 
 
 

 


3.Restrictions on Transfer.    Until the Restricted Shares vest pursuant to
Section 2(b) or Section 4 hereof, none of the Restricted Shares may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance shall be void and unenforceable against
the Company, and no attempt to transfer the Restricted Shares, whether voluntary
or involuntary, by operation of law or otherwise, shall vest the purported
transferee with any interest or right in or with respect to the Restricted
Shares.


4.Forfeiture; Early Vesting.    If Participant ceases to provide substantial
services to the Company and any Affiliate (as an employee, officer, consultant,
independent contractor or director) prior to the vesting of any of the
Restricted Shares pursuant to Section 2(b) hereof, all of Participant's rights
to all of such unvested Restricted Shares shall be immediately and irrevocably
forfeited, except that (i) if Participant dies, or if Participant's employment
is terminated due to Disability, prior to the Determination Date, 50 percent
(50%) of the total number of Restricted Shares awarded and set forth in Section
1(a) hereof




--------------------------------------------------------------------------------




immediately shall become vested, and the remaining unvested Restricted Shares
immediately shall be forfeited and (ii) if Participant dies, or if Participant's
employment is terminated due to Disability, on or after the Determination Date,
one hundred percent (100%) of the Restricted Shares determined by the
Compensation Committee to have been earned pursuant to Section 2(a) hereof
immediately will become vested. For purposes of this Agreement, “Disability”
means the incapacity or inability of Participant, whether due to accident,
sickness or otherwise, as determined by a medical doctor acceptable to the Board
of Directors of the Company and confirmed in writing by such doctor, to perform
the essential functions of Participant's position, with or without reasonable
accommodation (provided that no accommodation that imposes undue hardship on
Company will be required) for an aggregate of ninety (90) days during any period
of one hundred eighty (180) consecutive days, or such longer period as may be
required under applicable law. Upon forfeiture, Participant will no longer have
any rights relating to the unvested Restricted Shares.
    
5.Adjustments.    If any Restricted Shares vest subsequent to any change in the
number or character of the Common Shares (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall receive upon
such vesting the number and type of securities or other consideration which
Participant would have received if such Restricted Shares had vested prior to
the event changing the number or character of the outstanding Common Shares.


6.Issuance of Restricted Shares.    The Company shall cause the Restricted
Shares to be issued in the name of Participant by issuance of a stock
certificate or certificates evidencing the Restricted Shares. Until the
Restricted Shares shall vest pursuant to this Agreement, the Restricted Shares
shall be issued in certificate form and the certificate or certificates shall be
held by the Secretary of the Company or the stock transfer agent or brokerage
service selected by the Secretary of the Company to provide such services for
the Plan, and such Restricted Shares shall be restricted from transfer and shall
be subject to an appropriate stop-transfer order. Such certificate(s) shall bear
an appropriate legend referring to the restrictions applicable to the Restricted
Shares. Participant hereby agrees to such retention by the Company of the
certificate(s) and further agrees to execute and deliver to the Company a blank
stock power with respect to the Restricted Shares as a condition to the receipt
of this award of Restricted Shares. After any Restricted Shares vest pursuant to
Section 2(b) or Section 4 hereof, and following payment of the applicable
withholding taxes pursuant to Section 7 of this Agreement, the Company shall
promptly cause to be issued a certificate or certificates, registered in the
name of Participant or in the name of Participant's legal representatives,
beneficiaries or heirs, as the case may be, evidencing the vested whole
Restricted Shares (which, for certainty shall, upon vesting, be Common Shares),
less any shares withheld to pay withholding taxes, and shall cause such
certificate or certificates to be delivered to Participant or Participant's
legal representatives, beneficiaries or heirs, as the case may be, free of the
legend or the stop-transfer order referenced above. No fractional Common Shares
shall be issued in connection with the foregoing, and in lieu thereof, the value
of any fractional Common Shares shall be paid in cash at the time certificate(s)
evidencing the Common Shares are delivered to Participant.


7.Income Tax Matters.    In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. In accordance with the
terms of the Plan, and such rules as may be adopted by the Committee under the
Plan, Participant may elect to satisfy Participant's federal and state income
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Shares by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company, (ii) having the Company withhold all or a portion of the Common Shares
otherwise to be delivered upon vesting pursuant to Section 2(b) or Section 4
hereof, having a value equal to the minimum amount required to satisfy
applicable tax withholding, or (iii) delivering to the Company Common Shares
already owned by Participant having a value equal to the amount of such taxes,
provided that such already-owned Common Shares have been owned by Participant
for no less than six months prior to the date delivered to the Company if such
Common Shares were acquired upon the exercise of an option or upon the vesting
of restricted stock units or other restricted stock. Participant's election must
be made on or before the date that the amount of tax to be withheld is
determined.






--------------------------------------------------------------------------------




8.Plan Provisions Control.    In the event that any provision of this Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.


9. No Right to Employment.    The issuance of the Restricted Shares shall not be
construed as giving Participant the right to be retained in the employment, or
as giving a director of the Company or an Affiliate the right to continue as a
director, of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment or position at
any time, with or without cause, or remove a director in accordance with
applicable law. In addition, the Company or an Affiliate may at any time dismiss
Participant from employment, or terminate the term of a director of the Company
or an Affiliate, free from any liability or any claim under the Plan or this
Agreement. Nothing in this Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Restricted Shares granted hereunder shall not form any part of
the wages or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under this Agreement or Plan which such employee might otherwise have enjoyed
but for termination of employment, whether such compensation is claimed by way
of damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and this Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.


10.Governing Law.    The validity, construction and effect of the Plan and this
Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Colorado.


11.Securities Matters.    The Company shall not be required to deliver
Restricted Shares or Common Shares until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.


12.Severability.    If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to such jurisdiction or this
Agreement, and the remainder of this Agreement shall remain in full force and
effect.


13.No Trust or Fund Created.    Neither the Plan nor this Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


14. Headings.    Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.


15.Section 409A.    It is intended the Restricted Shares granted pursuant to
this Agreement will be exempt from Section 409A of the Code. If and to the
extent that the Restricted Shares are determined by the Committee to be subject
to Section 409A of the Code, the terms of this Agreement will be construed in
accordance with Section 409A of the Code. In such case, the words “termination
of employment” and similar terms will be construed to mean “separation from
service” in accordance with Section 409A of the Code and applicable guidance,
and any payments made as a result of the acceleration of vesting and payment
upon Participant's separation from service (for example, as a result of
separation from service due to Disability) shall be delayed until a date that is
six months and one day following Participant's separation from service, to the
extent required, if Participant is a specified employee as determined under
Section 409A of the Code on the date of Participant's separation from service.


[signature page follows]




--------------------------------------------------------------------------------




      
  IN WITNESS WHEREOF, the Company and Participant have executed this Restricted
Stock Agreement on the date set forth in the first paragraph.




KODIAK OIL & GAS CORP.


By: _______________________________________
Name: _____________________________________
Title: ______________________________________






PARTICIPANT
By: _______________________________________
Name: ____________________________________




--------------------------------------------------------------------------------




EXHIBIT A




